DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 05/17/2021, with respect to the rejection(s) of claim(s) 3 under 35 USC 103 have been fully considered and are persuasive.  
Specifically, applicant argues that Lagesson teaches the flow cell is made up of 6 parts held together by screws and o rings.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frese et al. US Pub. No. 2009/0161108 which teaches a one piece moldable material base that reduces cost and allowing for the measurement chip to be replaceable and disposable (paragraph 19). The base aligned the flow cell with the detector (Figures 1 and 2; mirrors 6 and 6’ align the flow cell 3 with light source and detectors 11 and 12).
Applicant’s arguments, see page 8, filed 05/17/2021, with respect to the rejection(s) of claim(s) 2, 12, and 17 under 35 USC 103 have been fully considered and are persuasive.  
Specifically, applicant argues that Gunji teaches PTFE in gaskets which are deformable and a person of ordinary skill would not turn to Gunji to use a non-deformable form of PTFE for a support structure.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ludwig US Pub. No. 2012/0192621 which teaches using PTFE as the measurement cell because it is corrosion-resistant and has a low thermal conductivity (paragraph 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keen et al. US Pub. No. 2018/0067088 in view of Frese et al. US Pub. No. 2009/0161108 and Lagesson et al. US Patent No. 6,305,213.
Regarding claim 1, Keen teaches a device (Figures 4 and 5) comprising: 
a flow path comprising an analyte reporter configured to receive samples passed by the flow path (Figure 4 and 5; ref 320 140 and 416 418 420; paragraph 51); 
a detector configured to receive a response from the analyte reporter to determine whether the samples comprise a material of interest (Figure 4 and 5; 422, 423 and 426; paragraph 48 “detectors”).
Keen is silent with respect to a support structure configured to position the flow path relative to the detector, wherein the support structure comprises a carbon filled polymer material, wherein the support structure is a single molded structure. 
Frese teaches a one piece moldable material base that reduces cost and allowing for the measurement chip to be replaceable and disposable (paragraph 19). The base aligned the flow cell with the detector (Figures 1 and 2; mirrors 6 and 6’ align the flow cell 3 with light source and detectors 11 and 12).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a support structure configured to position the flow path relative to the detector, wherein the support structure is a single molded structure for the purposes of reducing cost and allowing the measurement chip to be replaceable and disposable (paragraph 19).
Lagesson teaches a support structure configured to position the flow path relative to the detector, wherein the support structure comprises a carbon filled polymer material (Figure 1, 1; col 2, lines 20-29).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a support structure configured to position the flow path relative to the detector, wherein the support structure comprises a carbon filled polymer material for the purposes of withstanding high temperatures (col 2, lines 20-29).
Regarding claim 4, Frese teaches wherein the support structure defines a cavity configured to receive at least a portion of the flow path therein (Figures 1 and 2).
Regarding claim 5, Frese teaches wherein the support structure comprises: an aperture adjoining the cavity and configured to pass the response from the analyte reporter to the detector (Figures 1 and 2).
Regarding claim 6, Keen teaches further comprising a heater configured to heat the samples provided to the flow path, wherein the material is configured to cause the support structure to maintain its shape while the heater operates within in a temperature range of approximately 145 degrees Celsius to approximately 190 degrees Celsius (Keen: paragraph 44; Lagesson col 2, lines 20-29, the carbon filled polymer is high temperature resistive so the shape is maintained).
Regarding claim 7, Keen teaches wherein the analyte reporter is responsive to an optical, electrical, or chemical excitation source (paragraph 49).
Regarding claim 8, Keen teaches wherein the response is a change in fluorescence of the analyte reporter in response to the samples.
Regarding claim 9, Keen teaches wherein the detector is an optical detector (paragraph 49).
Regarding claim 10, Keen teaches a method of operating the device of claim 1, the method comprising: receiving the samples in the flow path; passing the samples through the flow path to the analyte reporter; and receiving, at the detector, the response from the analyte reporter to determine whether the samples comprise a material of interest (paragraphs 48-51).
Regarding claim 11, Keen teaches a method comprising: receiving samples in the flow path; passing the samples through the flow path to an analyte reporter disposed in the flow path; and receiving, at the detector, a response from the analyte reporter to determine whether the samples comprise a material of interest (see paragraphs 48-51; Figure 4 and 5).
Keen is silent with respect to positioning, by a support structure, a flow path relative to a detector, wherein the support structure comprises a carbon filled polymer material; wherein the support structure is a single molded structure.
Frese teaches a one piece moldable material base that reduces cost and allowing for the measurement chip to be replaceable and disposable (paragraph 19). The base aligned the flow cell with the detector (Figures 1 and 2; mirrors 6 and 6’ align the flow cell 3 with light source and detectors 11 and 12).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a support structure configured to position the flow path relative to the detector, wherein the support structure is a single molded structure for the purposes of reducing cost and allowing the measurement chip to be replaceable and disposable (paragraph 19).
Lagesson teaches positioning, by a support structure, a flow path relative to a detector, wherein the support structure comprises a carbon filled polymer material (Figure 1, 1; col 2, lines 20-29).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have positioning, by a support structure, a flow path relative to a detector, wherein the support structure comprises a carbon filled polymer material for the purposes of withstanding high temperatures (col 2, lines 20-29).
Regarding claim 13, Frese teaches wherein the support structure defines a cavity configured to receive at least a portion of the flow path therein, the method further comprising: passing the response from the analyte reporter to the detector through an aperture in the support structure adjoining the cavity (Figures 1 and 2).
Regarding claim 14, Keen teaches further comprising operating a heater to heat the samples provided to the flow path, wherein the material causes the support structure to maintain its shape while the heater operates within in a temperature range of approximately 145 degrees Celsius to approximately 190 degrees Celsius (Keen: paragraph 44; Lagesson col 2, lines 20-29, the carbon filled polymer is high temperature resistive so the shape is maintained).
Regarding claim 15, Keen teaches wherein the response is a change in fluorescence of the analyte reporter in response to the samples (paragraph 21).
Regarding claim 16, Keen teaches a method comprising: inserting a flow path into a cavity defined by the support structure, wherein the flow path comprises an analyte reporter configured to receive samples passed by the flow path; positioning, by the support structure, the flow path relative to a detector; and wherein the detector is configured to receive a response from the analyte reporter to determine whether the samples comprise a material of interest (Figure 4 and 5; paragraphs 48-51). 
Keen is silent with respect to providing a support structure comprising a carbon filled polymer material; wherein the providing comprises molding the material into a single molded structure;
Frese teaches a one piece moldable material base that reduces cost and allowing for the measurement chip to be replaceable and disposable (paragraph 19). The base aligned the flow cell with the detector (Figures 1 and 2; mirrors 6 and 6’ align the flow cell 3 with light source and detectors 11 and 12).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a support structure configured to position the flow path relative to the detector, wherein the support structure is a single molded structure for the purposes of reducing cost and allowing the measurement chip to be replaceable and disposable (paragraph 19).
Lagesson teaches providing a support structure comprising a carbon filled polymer material (Figure 1, 1; col 2, lines 20-29).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have providing a support structure comprising a carbon filled polymer material for the purposes of withstanding high temperatures (col 2, lines 20-29).
Regarding claim 19, Frese teaches wherein the providing further comprises creating the cavity in the single molded structure (paragraph 19).
Regarding claim 20, Frese teaches wherein the providing further comprises: creating an aperture in the support structure adjoining the cavity to pass the response from the analyte reporter to the detector (Figures 1 and 2;).
Claims 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keen, Frese, and Lagesson as applied to claims 1, 11, 16 above, and further in view of Ludwig US Pub. No. 2012/0192621.
Regarding claims 2, 12, and 17, Keen, Frese, and Lagesson are silent with respect to wherein the material comprises at least one of carbon filled polytetrafluoroethylene (PTFE), carbon filled cyclic olefin copolymer (COC), or carbon filled cyclic olefin polymer (COP).
Ludwig teaches using PTFE containing carbon in flow cells (paragraph 13).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have carbon filled PTFE for the purposes of increasing the stability of the flow cell while maintaining temperature resistive properties (paragraph 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877